724 N.W.2d 280 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
William Tiwan DOTSON, Defendant-Appellant.
Docket No. 131691, COA No. 261411.
Supreme Court of Michigan.
December 8, 2006.
On order of the Court, the application for leave to appeal the June 13, 2006 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Wayne Circuit Court for a written explanation, to be filed with the Clerk of this Court within 28 days of the date of this order, why what the Court of Appeals understandably characterized as "inconsistent verdicts," in convicting defendant of felonious assault of Pruitt and felony-firearm while acquitting defendant of the remaining charges, does not constitute a violation of People v. Ellis, 468 Mich. 25, 658 N.W.2d 142 (2003).
*281 The application for leave to appeal remains pending.